     Robert C. Weems (SBN 148156)
 1
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: (415) 881-7653
 4   Fx: (866) 610-1430
     rcweems@weemslawoffices.com
 5
     Attorney for Plaintiff
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                  SACRAMENTO DIVISION

11
12   JAYLEON J. SILAS-FOREMAN,                     Case No: 2:18-cv-01573-AC

13           Plaintiff,
                                                   STIPULATION AND ORDER FOR
     v.                                            EXTENSION OF TIME
14
                                                   [Fed.R.Civ.P. 6]
15   Commissioner of Social Security,

16           Defendant

17          Plaintiff requests an extension of forty-five (45) days for Plaintiff’s counsel to
18   draft and file Plaintiff’s motion for summary judgment.
19          Due to the large administrative record, and the upcoming holiday season; Plaintiff
20   requests more time to draft his motion for summary judgment. The parties request this
21   extension in good faith with no intent to unduly prolong proceedings.
22          Defendant does not object to allowing Plaintiff the additional time to draft his
23   motion for summary judgment and, subject to the Court’s approval, stipulates to forty-
24   five (45) days extension of time to allow Plaintiff to file his motion for summary
25   judgment in this action. Plaintiff’s motion for summary judgment or remand is now due
26   on February 4, 2019. This is Plaintiff’s first request for additional time.
27
28
                                               1
     Stipulation and Order
 1   SO STIPULATED AND AGREED:
 2   For Plaintiff:                           For Defendant:
 3   WEEMS LAW OFFICES                        MCGREGOR W. SCOTT
                                              United States Attorney
 4
                                              DEBORAH LEE STACHEL
 5                                            Regional Chief Counsel,
                                              Region IX
 6
                                              Social Security Administration
 7
 8   /s/Robert C. Weems                  By: /s/Donna W. Anderson
     Robert C. Weems, Attorney for              Donna w. Anderson
 9   Plaintiff                               Special Assistant United States
10                                           Attorney and Attorney for the
                                             Defendant (per e-mail authorization)
11
12
     SO ORDERED:
13
14   DATE: December 19, 2018
15                                            ALLISON CLAIRE
                                              MAGISTRATE JUDGE OF THE
16                                            UNITED STATES DISTRICT COURT
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
     Stipulation and Order
 1                    DECLARATION OF CONCURRENCE OF SIGNATURE
 2                                   GENERAL ORDER 131, X
 3          I, Robert C. Weems, hereby declare and attest that concurrence in the filing of the
 4   document has been obtained from each of the other signatories, or from the single
 5   signatory (in the case, e.g., of a declaration) whose signature is indicated by the notation
 6   “ /s/ [name of signatory].”1
 7          I declare under penalty of perjury under the laws of the United States of America
 8   that the foregoing is true and correct.
                                                              /s/ Robert C. Weems
 9
                                                              Robert C. Weems
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   1
       The filer shall maintain records to support this concurrence for subsequent production
26   for the Court if so ordered or for inspection upon request by a party until one year after
     final resolution of the action (including appeal, if any) unless filer has attached a scanned
27   image of the signature page(s) of the document being electronically filed in lieu of
28   maintaining the paper record for subsequent production if required.
                                               3
     Stipulation and Order
